United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1661
                                    ___________

Michael Bellah,                      *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Keith Boyd, Administrator for CMS;   * Eastern District of Missouri.
Unknown Largespada; Unknown Rhee; *
Unknown Thurman; Unknown Elliott,    * [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                          Submitted: July 7, 1998
                              Filed: July 20, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Michael Bellah, a Missouri prisoner, appeals from the district court&s1 adverse
grant of summary judgment in this 42 U.S.C. § 1983 action claiming deliberate
indifference to his serious medical needs. Having carefully reviewed the record and the
parties& submissions on appeal, we affirm the judgment on the basis of the district
court&s thorough and well-reasoned opinion. See 8th Cir. R. 47B.

      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-